(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

        MCLANE CO., INC. v. EQUAL EMPLOYMENT 

             OPPORTUNITY COMMISSION


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

    No. 15–1248. Argued February 21, 2017—Decided April 3, 2017
Damiana Ochoa worked for eight years in a physically demanding job
 for petitioner McLane Co., a supply-chain services company. McLane
 requires employees in those positions—both new employees and
 those returning from medical leave—to take a physical evaluation.
 When Ochoa returned from three months of maternity leave, she
 failed the evaluation three times and was fired. She then filed a sex
 discrimination charge under Title VII of the Civil Rights Act of 1964.
 The Equal Employment Opportunity (EEOC) began an investigation,
 but McLane declined its request for so-called “pedigree information”:
 names, Social Security numbers, addresses, and telephone numbers
 of employees asked to take the evaluation. After the EEOC expanded
 the investigation’s scope both geographically (to cover McLane’s na-
 tional operations) and substantively (to investigate possible age dis-
 crimination), it issued subpoenas, as authorized by 42 U. S. C.
 §2000e–9, requesting pedigree information relating to its new inves-
 tigation. When McLane refused to provide the information, the
 EEOC filed two actions in Federal District Court—one arising out of
 Ochoa’s charge and one arising out of the EEOC’s own age-
 discrimination charge—seeking enforcement of its subpoenas. The
 District Judge declined to enforce the subpoenas, finding that the
 pedigree information was not relevant to the charges, but the Ninth
 Circuit reversed. Reviewing the District Court’s decision to quash
 the subpoena de novo, the court concluded that the lower court erred
 in finding the pedigree information irrelevant.
Held: A district court’s decision whether to enforce or quash an EEOC
 subpoena should be reviewed for abuse of discretion, not de novo.
 Pp. 6–12.
2                           MCLANE CO. v. EEOC

                                    Syllabus

        (a) Both factors that this Court examines when considering wheth-
    er such decision should be subject to searching or deferential appel-
    late review point toward abuse-of-discretion review. First, the
    longstanding practice of the courts of appeals is to review a district
    court’s decision to enforce or quash an administrative subpoena for
    abuse of discretion. Title VII confers on the EEOC the same authori-
    ty to issue subpoenas that the National Labor Relations Act (NLRA)
    confers on the National Labor Relations Board (NLRB). During the
    three decades between the NLRA’s enactment and the incorporation
    of its subpoena-enforcement provisions into Title VII, every Circuit to
    consider the question had held that a district court’s decision on en-
    forcement of an NLRB subpoena is subject to abuse-of-discretion re-
    view. Congress amended Title VII to authorize EEOC subpoenas
    against this uniform backdrop of deferential appellate review, and
    today, nearly every Court of Appeals reviews a district court’s deci-
    sion whether to enforce an EEOC subpoena for abuse of discretion.
    This “long history of appellate practice,” Pierce v. Underwood, 487
    U. S. 552, 558, carries significant persuasive weight.
        Second, basic principles of institutional capacity counsel in favor of
    deferential review. In most cases, the district court’s enforcement de-
    cision will turn either on whether the evidence sought is relevant to
    the specific charge or whether the subpoena is unduly burdensome in
    light of the circumstances. Both of these tasks are well suited to a
    district judge’s expertise. The first requires the district court to eval-
    uate the relationship between the particular materials sought and
    the particular matter under investigation—an analysis “variable in
    relation to the nature, purposes and scope of the inquiry.” Oklahoma
    Press Publishing Co. v. Walling, 327 U. S. 186, 209. And whether a
    subpoena is overly burdensome turns on the nature of the materials
    sought and the difficulty the employer will face in producing them—
    “ ‘fact-intensive, close calls’ ” better suited to resolution by the district
    court than the court of appeals. Cooter & Gell v. Hartmarx Corp.,
    496 U. S. 384, 404.
        Other functional considerations also show the appropriateness of
    abuse-of-discretion review. For one, the district courts’ considerable
    experience in making similar decisions in other contexts, see Buford
    v. United States, 532 U. S. 59, 66, gives them the “institutional ad-
    vantag[e],” id., at 64, that comes with greater experience. Deferen-
    tial review also “streamline[s] the litigation process by freeing appel-
    late courts from the duty of reweighing evidence and reconsidering
    facts already weighed and considered by the district court,” Cooter &
    Gell, 496 U. S., at 404, something particularly important in a pro-
    ceeding designed only to facilitate the EEOC’s investigation. Pp. 6–9.
        (b) Court-appointed amicus’ arguments in support of de novo re-
                     Cite as: 581 U. S. ____ (2017)                     3

                                Syllabus

  view are not persuasive. Amicus claims that the district court’s pri-
  mary task is to test a subpoena’s legal sufficiency and thus requires
  no exercise of discretion. But that characterization is not inconsistent
  with abuse-of-discretion review, which may be employed to insulate
  the trial judge’s decision from appellate review for the same kind of
  functional concerns that underpin the Court’s conclusion that abuse
  of discretion is the appropriate standard.
     It is also unlikely that affording deferential review to a district
  court’s subpoena decision would clash with Court of Appeals deci-
  sions that instructed district courts to defer to the EEOC’s determi-
  nation about the relevance of evidence to the charge at issue. Such
  decisions are better read as resting on the established rule that the
  term “relevant” be understood “generously” to permit the EEOC “ac-
  cess to virtually any material that might cast light on the allegations
  against the employer.” EEOC v. Shell Oil Co., 466 U. S. 54, 68–69.
  Nor do the constitutional underpinnings of the Shell Oil standard re-
  quire a different result. While this Court has described a subpoena
  as a “ ‘constructive’ search,” Oklahoma Press, 327 U. S., at 202, and
  implied that the Fourth Amendment is the source of the requirement
  that a subpoena not be “too indefinite,” United States v. Morton Salt
  Co., 338 U. S. 632, 652, not every decision touching on the Fourth
  Amendment is subject to searching review. See, e.g., United States v.
  Nixon, 418 U. S. 683, 702. Cf. Illinois v. Gates, 462 U. S. 213, 236;
  Ornelas v. United States, 517 U. S. 690, distinguished. Pp. 9–11.
     (c) The case is remanded so that the Court of Appeals can review
  the District Court’s decision under the appropriate standard in the
  first instance. In doing so, the Court of Appeals may consider, as and
  to the extent it deems appropriate, any of McLane’s arguments re-
  garding the burdens imposed by the subpoena. Pp. 11–12.
804 F. 3d 1051, vacated and remanded.

  SOTOMAYOR, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, THOMAS, BREYER, ALITO, and KAGAN, JJ., joined.
GINSBURG, J., filed an opinion concurring in part and dissenting in part.
                       Cite as: 581 U. S. ____ (2017)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 15–1248
                                  _________________


  MCLANE COMPANY, INC., PETITIONER v. EQUAL 

   EMPLOYMENT OPPORTUNITY COMMISSION

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                [April 3, 2017]


   JUSTICE SOTOMAYOR delivered the opinion of the Court.
   Title VII of the Civil Rights Act of 1964 permits the
Equal Employment Opportunity Commission (EEOC) to
issue a subpoena to obtain evidence from an employer that
is relevant to a pending investigation. The statute autho-
rizes a district court to issue an order enforcing such a
subpoena. The question presented here is whether a court
of appeals should review a district court’s decision to
enforce or quash an EEOC subpoena de novo or for abuse
of discretion. This decision should be reviewed for abuse
of discretion.
                             I

                             A

  Title VII of the Civil Rights Act of 1964 prohibits em-
ployment discrimination on the basis of “race, color, reli-
gion, sex, or national origin.” §703(a), 78 Stat. 255, 42
U. S. C. §2000e–2(a). The statute entrusts the enforce-
ment of that prohibition to the EEOC. See §2000e–5(a);
EEOC v. Shell Oil Co., 466 U. S. 54, 61–62 (1984). The
EEOC’s responsibilities “are triggered by the filing of a
specific sworn charge of discrimination,” University of Pa.
2                       MCLANE CO. v. EEOC

                         Opinion of the Court

v. EEOC, 493 U. S. 182, 190 (1990), which can be filed
either by the person alleging discrimination or by the
EEOC itself, see §2000e–5(b). When it receives a charge,
the EEOC must first notify the employer, ibid., and must
then investigate “to determine whether there is reasonable
cause to believe that the charge is true,” University of Pa.,
493 U. S., at 190 (internal quotation marks omitted).
   This case is about one of the tools the EEOC has at its
disposal in conducting its investigation: a subpoena. In
order “[t]o enable the [EEOC] to make informed decisions
at each stage of the enforcement process,” Title VII “con-
fers a broad right of access to relevant evidence.” Id., at
191. It provides that the EEOC “shall . . . have access to,
for the purposes of examination, . . . any evidence of any
person being investigated or proceeded against that re-
lates to unlawful employment practices covered by” Title
VII and “is relevant to the charge under investigation.” 42
U. S. C. §2000e–8(a). And the statute enables the EEOC
to obtain that evidence by “authoriz[ing] [it] to issue a
subpoena and to seek an order enforcing [the subpoena].”
University of Pa., 493 U. S., at 191; see §2000e–9.1 Under
that authority, the EEOC may issue “subp[o]enas requir-
ing the attendance and testimony of witnesses or the
production of any evidence.” 29 U. S. C. §161(1). An
employer may petition the EEOC to revoke the subpoena,
see ibid., but if the EEOC rejects the petition and the
employer still “refuse[s] to obey [the] subp[o]ena,” the
EEOC may ask a district court to issue an order enforcing
it, see §161(2).
   A district court’s role in an EEOC subpoena enforcement
proceeding, we have twice explained, is a straightforward

——————
    1 The
        statute does so by conferring on the EEOC the same authority
given to the National Labor Relations Board to conduct investigations.
See 42 U. S. C. §2000e–9 (“For the purpose of all . . . investigations
conducted by the Commission . . . section 161 of title 29 shall apply”).
                  Cite as: 581 U. S. ____ (2017)              3

                      Opinion of the Court

one. See University of Pa., 493 U. S., at 191; Shell Oil, 466
U. S., at 72, n. 26. A district court is not to use an en-
forcement proceeding as an opportunity to test the
strength of the underlying complaint. Ibid. Rather, a
district court should “ ‘satisfy itself that the charge is valid
and that the material requested is “relevant” to the
charge.’ ” University of Pa., 493 U. S., at 191. It should do
so cognizant of the “generou[s]” construction that courts
have given the term “relevant.” Shell Oil, 466 U. S., at
68–69 (“virtually any material that might cast light on the
allegations against the employer”). If the charge is proper
and the material requested is relevant, the district court
should enforce the subpoena unless the employer estab-
lishes that the subpoena is “too indefinite,” has been is-
sued for an “illegitimate purpose,” or is unduly burden-
some. Id., at 72, n. 26. See United States v. Morton Salt
Co., 338 U. S. 632, 652–653 (1950) (“The gist of the protec-
tion is in the requirement . . . that the disclosure sought
shall not be unreasonable” (internal quotation marks
omitted)).
                              B
   This case arises out of a Title VII suit filed by a woman
named Damiana Ochoa. Ochoa worked for eight years as
a “cigarette selector” for petitioner McLane Co., a supply-
chain services company. According to McLane, the job is a
demanding one: Cigarette selectors work in distribution
centers, where they are required to lift, pack, and move
large bins containing products. McLane requires employ-
ees taking physically demanding jobs—both new employ-
ees and employees returning from medical leave—to take
a physical evaluation. According to McLane, the evalua-
tion “tests . . . range of motion, resistance, and speed”
and “is designed, administered, and validated by a third
party.” Brief for Petitioner 6. In 2007, Ochoa took three
months of maternity leave. When she attempted to return
4                   MCLANE CO. v. EEOC

                     Opinion of the Court

to work, McLane asked her to take the evaluation. Ochoa
attempted to pass the evaluation three times, but failed.
McLane fired her.
   Ochoa filed a charge of discrimination, alleging (among
other things) that she had been fired on the basis of her
gender. The EEOC began an investigation, and—at its
request—McLane provided it with basic information about
the evaluation, as well as a list of anonymous employees
that McLane had asked to take the evaluation. McLane’s
list included each employee’s gender, role at the company,
and evaluation score, as well as the reason each employee
had been asked to take the evaluation. But the company
refused to provide what the parties call “pedigree infor-
mation”: the names, Social Security numbers, last known
addresses, and telephone numbers of the employees who
had been asked to take the evaluation. Upon learning
that McLane used the evaluation nationwide, the EEOC
expanded the scope of its investigation, both geographi-
cally (to focus on McLane’s nationwide operations) and sub-
stantively (to investigate whether McLane had discrimi-
nated against its employees on the basis of age). It issued
subpoenas requesting pedigree information as it related to
its new investigation. But McLane refused to provide
the pedigree information, and so the EEOC filed two
actions in Federal District Court—one arising out of
Ochoa’s charge and one arising out of a separate age-
discrimination charge the EEOC itself had filed—seeking
enforcement of its subpoenas.
   The enforcement actions were assigned to the same
District Judge, who, after a hearing, declined to enforce
the subpoenas to the extent that they sought the pedigree
information. See EEOC v. McLane Co., 2012 WL 1132758,
*5 (D Ariz., Apr. 4, 2012) (age discrimination charge); Civ.
No. 12–2469 (D Ariz., Nov. 19, 2012), App. to Pet. for Cert.
                     Cite as: 581 U. S. ____ (2017)                    5

                          Opinion of the Court

28–30 (Title VII charge).2 In the District Court’s view, the
pedigree information was not “relevant” to the charges
because “ ‘an individual’s name, or even an interview he or
she could provide if contacted, simply could not shed light
on whether the [evaluation] represents a tool of . . . dis-
crimination.’ ” App. to Pet. for Cert. 29 (quoting 2012 WL
1132758, at *5; some internal quotation marks omitted).
  The Ninth Circuit reversed. See 804 F. 3d 1051 (2015).
Consistent with Circuit precedent, the panel reviewed the
District Court’s decision to quash the subpoena de novo,
and concluded that the District Court had erred in finding
the pedigree information irrelevant. Id., at 1057. But the
panel questioned in a footnote why de novo review applied,
observing that its sister Circuits “appear[ed] to review
issues related to enforcement of administrative subpoenas
for abuse of discretion.” Id., at 1056, n. 3; see infra, at 7
(reviewing Court of Appeals authority).
  This Court granted certiorari to resolve the disagree-
ment between the Courts of Appeals over the appropriate
standard of review for the decision whether to enforce an
EEOC subpoena. 579 U. S. ___ (2016). Because the United
States agrees with McLane that such a decision should
be reviewed for abuse of discretion, Stephen B. Kinnaird
was appointed as amicus curiae to defend the judgment
below. 580 U. S. ___ (2016). He has ably discharged his
duties.



——————
  2 The District Court also refused to enforce the subpoena to the extent
that it sought a second category of evidence: information about when
and why those employees who had been fired after taking the test had
been fired. The District Court provided no explanation for not enforc-
ing the subpoena to the extent it sought this information, and the Court
of Appeals reversed on that ground. 804 F. 3d 1051, 1059 (CA9 2015).
McLane does not challenge this aspect of the Court of Appeals’ decision.
See Tr. of Oral Arg. 8.
6                   MCLANE CO. v. EEOC

                     Opinion of the Court

                              II

                              A

   When considering whether a district court’s decision
should be subject to searching or deferential appellate
review—at least absent “explicit statutory command”—we
traditionally look to two factors. Pierce v. Underwood, 487
U. S. 552, 558 (1988). First, we ask whether the “history
of appellate practice” yields an answer. Ibid. Second, at
least where “neither a clear statutory prescription nor a
historical tradition exists,” we ask whether, “ ‘as a matter
of the sound administration of justice, one judicial actor is
better positioned than another to decide the issue in ques-
tion.’ ” Id., at 558, 559–560 (quoting Miller v. Fenton, 474
U. S. 104, 114 (1985)). Both factors point toward abuse-of-
discretion review here.
   First, the longstanding practice of the courts of appeals
in reviewing a district court’s decision to enforce or quash
an administrative subpoena is to review that decision for
abuse of discretion. That practice predates even Title VII
itself. As noted, Title VII confers on the EEOC the same
authority to issue subpoenas that the National Labor
Relations Act (NLRA) confers on the National Labor Rela-
tions Board (NLRB). See n. 1, supra. During the three
decades between the enactment of the NLRA and the
incorporation of the NLRA’s subpoena-enforcement provi-
sions into Title VII, every Circuit to consider the question
had held that a district court’s decision whether to enforce
an NLRB subpoena should be reviewed for abuse of discre-
tion. See NLRB v. Consolidated Vacuum Corp., 395 F. 2d
416, 419–420 (CA2 1968); NLRB v. Friedman, 352 F. 2d
545, 547 (CA3 1965); NLRB v. Northern Trust Co., 148
F. 2d 24, 29 (CA7 1945); Goodyear Tire & Rubber Co. v.
NLRB, 122 F. 2d 450, 453–454 (CA6 1941). By the time
Congress amended Title VII to authorize EEOC subpoenas
in 1972, it did so against this uniform backdrop of deferen-
tial appellate review.
                 Cite as: 581 U. S. ____ (2017)            7

                     Opinion of the Court

  Today, nearly as uniformly, the Courts of Appeals apply
the same deferential review to a district court’s decision as
to whether to enforce an EEOC subpoena. Almost every
Court of Appeals reviews such a decision for abuse of
discretion. See, e.g., EEOC v. Kronos Inc., 620 F. 3d 287,
295–296 (CA3 2010); EEOC v. Randstad, 685 F. 3d 433,
442 (CA4 2012); EEOC v. Roadway Express, Inc., 261
F. 3d 634, 638 (CA6 2001); EEOC v. United Air Lines, Inc.,
287 F. 3d 643, 649 (CA7 2002); EEOC v. Technocrest Sys-
tems, Inc., 448 F. 3d 1035, 1038 (CA8 2006); EEOC v.
Dillon Companies, Inc., 310 F. 3d 1271, 1274 (CA10 2002);
EEOC v. Royal Caribbean Cruises, Ltd., 771 F. 3d 757,
760 (CA11 2014) (per curiam). As Judge Watford—writing
for the panel below—recognized, the Ninth Circuit alone
applies a more searching form of review. See 804 F. 3d, at
1056, n. 3 (“Why we review questions of relevance and
undue burden de novo is unclear”); see also EPA v. Alyeska
Pipeline Serv. Co., 836 F. 2d 443, 445–446 (CA9 1988)
(holding that de novo review applies). To be sure, the
inquiry into the appropriate standard of review cannot be
resolved by a head-counting exercise. But the “long his-
tory of appellate practice” here, Pierce, 487 U. S., at 558,
carries significant persuasive weight.
  Second, basic principles of institutional capacity counsel
in favor of deferential review. The decision whether to
enforce an EEOC subpoena is a case-specific one that
turns not on “a neat set of legal rules,” Illinois v. Gates,
462 U. S. 213, 232 (1983), but instead on the application of
broad standards to “multifarious, fleeting, special, narrow
facts that utterly resist generalization,” Pierce, 487 U. S.,
at 561–562 (internal quotation marks omitted). In the
mine run of cases, the district court’s decision whether to
enforce a subpoena will turn either on whether the evi-
dence sought is relevant to the specific charge before it or
whether the subpoena is unduly burdensome in light of
the circumstances. Both tasks are well suited to a district
8                        MCLANE CO. v. EEOC

                          Opinion of the Court

judge’s expertise. The decision whether evidence sought is
relevant requires the district court to evaluate the rela-
tionship between the particular materials sought and the
particular matter under investigation—an analysis “vari-
able in relation to the nature, purposes and scope of the
inquiry.” Oklahoma Press Publishing Co. v. Walling, 327
U. S. 186, 209 (1946). Similarly, the decision whether a
subpoena is overly burdensome turns on the nature of the
materials sought and the difficulty the employer will face
in producing them. These inquiries are “generally not
amenable to broad per se rules,” Sprint/United Manage-
ment Co. v. Mendelsohn, 552 U. S. 379, 387 (2008); rather,
they are the kind of “fact-intensive, close calls” better
suited to resolution by the district court than the court of
appeals, Cooter & Gell v. Hartmarx Corp., 496 U. S. 384,
404 (1990) (internal quotation marks omitted).3
   Other functional considerations also show that abuse-of-
discretion review is appropriate here. For one, district
courts have considerable experience in other contexts
making decisions similar—though not identical—to those
they must make in this one. See Buford v. United States,
532 U. S. 59, 66 (2001) (“[T]he comparatively greater
expertise” of the district court may counsel in favor of
deferential review). District courts decide, for instance,
whether evidence is relevant at trial, Fed. Rule Evid. 401;
whether pretrial criminal subpoenas are unreasonable in
——————
    3 To
       be sure, there are pure questions of law embedded in a district
court’s decision to enforce or quash a subpoena. Whether a charge is
“valid,” EEOC v. Shell Oil Co., 466 U. S. 54, 72, n. 26 (1984)—that is,
legally sufficient—is a pure question of law. And the question whether
a district court employed the correct standard of relevance, see id., at
68–69—as opposed to how it applied that standard to the facts of a
given case—is a question of law. But “applying a unitary abuse-of-
discretion standard” does not shelter a district court that makes an
error of law, because “[a] district court would necessarily abuse its
discretion if it based its ruling on an erroneous view of the law.” Cooter
& Gell v. Hartmarx Corp., 496 U. S. 384, 403, 405 (1990).
                  Cite as: 581 U. S. ____ (2017)             9

                      Opinion of the Court

scope, Fed. Rule Crim. Proc. 16(c)(2); and more. These
decisions are not the same as the decisions a district court
must make in enforcing an administrative subpoena. But
they are similar enough to give the district court the “in-
stitutional advantag[e],” Buford, 532 U. S., at 64, that
comes with greater experience. For another, as we noted
in Cooter & Gell, deferential review “streamline[s] the
litigation process by freeing appellate courts from the duty
of reweighing evidence and reconsidering facts already
weighed and considered by the district court,” 496 U. S., at
404—a particularly important consideration in a “satel-
lite” proceeding like this one, ibid., designed only to facili-
tate the EEOC’s investigation.
                               B
  Amicus’ arguments to the contrary have aided our con-
sideration of this case. But they do not persuade us that
de novo review is appropriate.
  Amicus’ central argument is that the decision whether a
subpoena should be enforced does not require the exercise
of discretion on the part of the district court, and so it
should not be reviewed for abuse of discretion. On amicus’
view, the district court’s primary role is to test the legal
sufficiency of the subpoena, not to weigh whether it should
be enforced as a substantive matter. Cf. Shell Oil, 466
U. S., at 72, n. 26 (rejecting the argument that the district
court should assess the validity of the underlying claim in
a proceeding to enforce a subpoena). Even accepting
amicus’ view of the district court’s task, however, this
understanding of abuse-of-discretion review is too narrow.
As commentators have observed, abuse-of-discretion re-
view is employed not only where a decisionmaker has “a
wide range of choice as to what he decides, free from the
constraints which characteristically attach whenever legal
rules enter the decision[making] process”; it is also em-
ployed where the trial judge’s decision is given “an unu-
10                  MCLANE CO. v. EEOC

                     Opinion of the Court

sual amount of insulation from appellate revision” for func-
tional reasons. Rosenberg, Judicial Discretion of the Trial
Court, Viewed From Above, 22 Syracuse L. Rev. 635, 637
(1971); see also 22 C. Wright & K. Graham, Federal Prac-
tice and Procedure §5166.1 (2d ed. 2012). And as we have
explained, it is in large part due to functional concerns
that we conclude the district court’s decision should be
reviewed for abuse of discretion. Even if the district
court’s decision can be characterized in the way that ami-
cus suggests, that characterization would not be incon-
sistent with abuse-of-discretion review.
   Nor are we persuaded by amicus’ remaining arguments.
Amicus argues that affording deferential review to a dis-
trict court’s decision would clash with Court of Appeals
decisions instructing district courts to defer themselves to
the EEOC’s determination that evidence is relevant to the
charge at issue. See Director, Office of Thrift Supervision,
v. Vinson & Elkins, LLP, 124 F. 3d 1304, 1307 (CADC
1997) (district courts should defer to agency appraisals of
relevance unless they are “obviously wrong”); EEOC v.
Lockheed Martin Corp., Aero & Naval Systems, 116 F. 3d
110, 113 (CA4 1997) (same). In amicus’ view, it is “analyt-
ically impossible” for the court of appeals to defer to the
district court if the district court must itself defer to the
agency. Tr. of Oral Arg. 29. We think the better reading
of those cases is that they rest on the established rule that
the term “relevant” be understood “generously” to permit
the EEOC “access to virtually any material that might
cast light on the allegations against the employer.” Shell
Oil, 466 U. S., at 68–69. A district court deciding whether
evidence is “relevant” under Title VII need not defer to the
EEOC’s decision on that score; it must simply answer the
question cognizant of the agency’s broad authority to seek
and obtain evidence. Because the statute does not set up
any scheme of double deference, amicus’ arguments as to
the infirmities of such a scheme are misplaced.
                 Cite as: 581 U. S. ____ (2017)           11

                     Opinion of the Court

   Nor do we agree that, as amicus suggests, the constitu-
tional underpinnings of the Shell Oil standard require a
different result. To be sure, we have described a subpoena
as a “ ‘constructive’ search,” Oklahoma Press, 327 U. S., at
202, and implied that the Fourth Amendment is the
source of the requirement that a subpoena not be “too
indefinite,” Morton Salt, 338 U. S., at 652. But not every
decision that touches on the Fourth Amendment is subject
to searching review. Subpoenas in a wide variety of other
contexts also implicate the privacy interests protected by
the Fourth Amendment, but courts routinely review the
enforcement of such subpoenas for abuse of discretion.
See, e.g., United States v. Nixon, 418 U. S. 683, 702 (1974)
(pretrial subpoenas duces tecum); In re Grand Jury Sub-
poena, 696 F. 3d 428, 432 (CA5 2012) (grand jury subpoe-
nas); In re Grand Jury Proceedings, 616 F. 3d 1186, 1201
(CA10 2010) (same). And this Court has emphasized that
courts should pay “great deference” to a magistrate judge’s
determination of probable cause, Gates, 462 U. S., at 236
(internal quotation marks omitted)—a decision more akin
to a district court’s preenforcement review of a subpoena
than the warrantless searches and seizures we considered
in Ornelas v. United States, 517 U. S. 690 (1996), on which
amicus places great weight. The constitutional pedigree of
Shell Oil does not change our view of the correct standard
of review.
                            III
   For these reasons, a district court’s decision to enforce
an EEOC subpoena should be reviewed for abuse of discre-
tion, not de novo.
   The United States also argues that the judgment below
can be affirmed because it is clear that the District Court
abused its discretion. But “we are a court of review, not of
first view,” Cutter v. Wilkinson, 544 U. S. 709, 718, n. 7
(2005), and the Court of Appeals has not had the chance to
12                  MCLANE CO. v. EEOC

                      Opinion of the Court

review the District Court’s decision under the appropriate
standard. That task is for the Court of Appeals in the first
instance. As part of its analysis, the Court of Appeals may
also consider, as and to the extent it deems appropriate,
any arguments made by McLane regarding the burdens
imposed by the subpoena.
  The judgment of the Court of Appeals is hereby vacated,
and the case is remanded for further proceedings con-
sistent with this opinion.
                                             It is so ordered.
                  Cite as: 581 U. S. ____ (2017)            1

                     Opinion of GINSBURG, J.

SUPREME COURT OF THE UNITED STATES
                          _________________

                          No. 15–1248
                          _________________


  MCLANE COMPANY, INC., PETITIONER v. EQUAL 

   EMPLOYMENT OPPORTUNITY COMMISSION

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                         [April 3, 2017]


   JUSTICE GINSBURG, concurring in part and dissenting in
part.
   While I agree with the Court that “abuse of discretion”
is generally the proper review standard for district court
decisions reviewing agency subpoenas, I would neverthe-
less affirm the Ninth Circuit’s judgment in this case. As
the Court of Appeals explained, the District Court’s re-
fusal to enforce the Equal Employment Opportunity
Commission’s (EEOC) subpoena for pedigree information
rested on a legal error. Lower court resolution of a ques-
tion of law is ordinarily reviewable de novo on appeal.
Highmark Inc. v. Allcare Health Management System,
Inc., 572 U. S. ___, ___, and n. 2 (2014) (slip op., at 4, and
n. 2). According to the District Court, it was not yet “nec-
essary [for the EEOC] to seek such information.” 2012 WL
5868959, *6 (D Ariz., Nov. 19, 2012). As the Ninth Circuit
correctly conveyed, however: “The EEOC does not have to
show a ‘particularized necessity of access, beyond a show-
ing of mere relevance,’ to obtain evidence.” 804 F. 3d
1051, 1057 (2015) (quoting University of Pa. v. EEOC, 493
U. S. 182, 188 (1990)). Because the District Court erred as
a matter of law in demanding that the EEOC show more
than relevance in order to gain enforcement of its sub-
poena, I would not disturb the Court of Appeals’ judgment.